Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this amended Annual Report of Stratex Oil & Gas Holdings, Inc.(the “Company”) on Form 10-K for theperiod ending December 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Stephen Funk, Chief Financial Officer and Principal Accounting Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-K for the period ending December 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K for the period ending December 31, 2012 fairly presents, in all material respects, the financial condition and results of operations of Stratex Oil & Gas Holdings, Inc. Date: April5, 2013 /s/ Stephen Funk Stephen Funk Chief Financial Officer and Principal Financial Officer
